DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on November 10, 2022, the IDS submitted on August 25, 2021, the IDS submitted on October 22, 2021, the IDS submitted on December 8, 2021, the IDS submitted on January 11, 2022, and the IDS submitted on June 23, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0158709 to Petty in view of U.S. Patent No. 4,957,328 to Tsutsui.
Regarding claim 1, Petty teaches an image capture device comprising a body (e.g., at least fig. 2, element 204; [0105]), a mounting structure connected to the body (e.g., at least fig. 2, element 206; [0103], “the mechanical structure is arrange to receive a bayonet style mount”), an integrated sensor-lens assembly (ISLA) defining an optical axis and extending through the body and the mounting structure (e.g., figs. 3, 9, and 15 element 202; [0109-130]).  Petty, however, although teaching “a bayonet style mount”, has not been found by the Examiner to expressly disclose an accessory releasably connectable to the mounting structure via rotation through a range of motion of less than approximately 90 degrees, the mounting structure and the accessory including corresponding angled bearing surfaces configured for engagement such that rotation of the accessory relative to the mounting structure creates a bearing effect that displaces the accessory along the optical axis to thereby reduce any axial force required during connection and disconnection of the accessory. 
Nevertheless, Tsutsui teaches a bayonet style mount and releasably connectable to a mounting structure (col. 4, lines 48-49), via rotation through a range of motion of less than approximately 90 degrees, the mounting structure and the accessory including corresponding angled bearing surfaces configured for engagement such that rotation of the accessory relative to the mounting structure creates a bearing effect that displaces the accessory along the optical axis (e.g., figs. 5 and 7-10; see surface 7b-1; col. 4, lines 8-51).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporated the accessory as taught by Tsutsui with the device as taught by Petty as an express means to connect a camera lens with limited necessary revolution of the bayonet member/lens.
Regarding claim 2, Petty and Tsutsui teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the corresponding angled bearing surfaces on the mounting structure and the accessory each extend in non-parallel relation to the optical axis (‘328 – e.g., figs 7-10).
Regarding claim 3, Petty and Tsutsui teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection of claim 2, supra) including teaching wherein the mounting structure includes a pair of radial mounting members (‘328 – e.g., fig. 5; opposing members are a pair) each including sidewalls connected by an inner wall and an outer wall, wherein the sidewalls have a generally linear configuration and define first angled bearing surfaces, and wherein the inner wall and the outer wall each have an arcuate configuration (‘328 – e.g., figs. 5-10). 
Regarding claim 4, Petty and Tsutsui teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection of claim 3, supra) including teaching wherein the accessory includes a lens assembly configured to vary optics of the image capture device (‘328 – col. 4, lines 48-49; addition of a lens by Tsutsui would in inherently vary the optics of the camera of Petty, due to the preexisting lens structure of Petty, e.g. [0113]) such that the image capture device is operable in a first optical mode prior to connection of the accessory and a second, different optical mode subsequent to connection of the accessory (’557 – before and after mounting of a bayonet lens attachment would result in different optical operations). 
Regarding claim 5, Petty and Tsutsui teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection of claim 4, supra) including teaching wherein the first angled bearing surfaces extend radially inward towards the optical axis (‘328 – e.g., fig. 9; it is noted that the surface extend radially inward towards the optical axis, and although not claimed, the angle does not extend radially inward towards the optical axis). 
Regarding claim 6, Petty and Tsutsui teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection of claim 5, supra) including teaching wherein the accessory includes a mounting plate with a pair of guide members each defining second angled bearing surfaces corresponding to the first angled bearing surfaces (‘328 – e.g., fig. 5, opposing elements create a pair, although 4 in total), wherein each guide member is accurate in configuration and defines a thickness extending in generally parallel relation to the optical axis (‘328 – e.g., figs. 6-10). 
Regarding claim 13, Petty teaches an accessory configured for connection to an image capture device including an integrated sensor-lens assembly (ISLA) (e.g., figs. 3, 9, and 15 element 202; [0109-130]), the accessory comprising a housing (e.g., [0103], bayonet style lens mount would require some form of housing to hold one or more lenses), a lens assembly supported within the housing (e.g., [0103], bayonet style lens mount would require some form of housing support to hold one or more lenses; it is noted that a particular style or form of support is not recited/required) and configured to vary optics of the image capture device such that the image capture device is operable in a first optical mode prior to connection of the accessory and a second, different optical mode subsequent to connection of the accessory (e.g., [0103], before and after mounting of a bayonet lens attachment would result in different optical operations).  Petty, however, although teaching “a bayonet style mount”, has not been found by the Examiner to expressly disclose a mounting plate connected to the housing, the mounting plate having a pair of guide members configured for engagement with a mounting structure of the image capture device, each guide member defining a thickness that varies along an arc length thereof such that rotation of the accessory in a first direction causes inward axial displacement of the accessory to facilitate connection of the accessory to the mounting structure and rotation of the accessory in a second, opposite direction causes outward axial displacement of the accessory to facilitate disconnection of the accessory from the mounting structure. 	Nevertheless, Tsutsui teaches a bayonet style lens mount that includes a mounting plate connected to the housing (e.g., fig. 5, element 7), the mounting plate having a pair of guide members configured for engagement with a mounting structure of the image capture device (e.g., figs. 8-10, element 7b, each guide member defining a thickness that varies along an arc length thereof such that rotation of the accessory in a first direction causes inward axial displacement of the accessory to facilitate connection of the accessory to the mounting structure and rotation of the accessory in a second, opposite direction causes outward axial displacement of the accessory to facilitate disconnection of the accessory from the mounting structure (e.g., figs. 7-10; col. 4, lines 8-51).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporated the elements as taught by Tsutsui with the accessory as taught by Petty as an express means to connect a camera lens with limited necessary revolution of the bayonet member/lens.
Regarding claim 14, Petty and Tsutsui teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 13, supra) including teaching wherein each guide member comprises a first segment having a tapered configuration such that the first segment defines a first thickness that varies between first and second ends thereof (e.g., ‘328 – e.g., figs. 8-10, tapered portion of 7b), and a second segment positioned adjacent to the first segment, the second segment having a non-tapered configuration and defining a second thickness that is generally uniform (‘328 – e.g., figs. 8-10, non-tapered portion of 7b). 
Regarding claim 17, Petty teaches an accessory configured for connection to an image capture device including an integrated sensor-lens assembly (ISLA) (e.g., figs. 3, 9, and 15 element 202; [0109-130]), the accessory comprising a housing defining recesses configured for engagement with a mounting structure of the image capture device (e.g., at least fig. 2, element 206; [0103], “the mechanical structure is arrange to receive a bayonet style mount”).  Petty, however, although teaching “a bayonet style mount”, has not been found by the Examiner to expressly disclose wherein each recess including sidewalls extending at an angle to a plane oriented in generally perpendicular relation to an optical axis of the ISLA such that rotation of the accessory causes the sidewalls of the recesses to bear against the mounting structure and thereby displace the accessory axially outward (direction not specifically anchored from, thus can be interpreted as any direction) to facilitate disconnection of the accessory from the mounting structure. 
Nevertheless, Tsutsui teaches a bayonet style mount wherein each recess including sidewalls extending at an angle to a plane oriented in generally perpendicular relation to an optical axis (e.g., figs. 5-10, see portions of 7b) such that rotation of the accessory causes the sidewalls of the recesses to bear against the mounting structure and thereby displace the accessory axially outward to facilitate disconnection of the accessory from the mounting structure (e.g., figs. 5-10, see functions of 7b).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporated the accessory as taught by Tsutsui with the device as taught by Petty as an express means to securely connect a camera lens with limited necessary revolution of the bayonet member/lens.
Regarding claim 18, Petty and Tsutsui teach all of the limitations of claim 18 (see the 35 U.S.C. 103 rejection of claim 17, supra) including teaching wherein the recesses are configured such that the angle to the plane lies substantially within a range of approximately 30.degree. to approximately 60.degree (e.g., ‘328 – figs. 7-10). 
Regarding claim 19, Petty and Tsutsui teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection of claim 17, supra) including teaching the accessory further comprising retainers secured to the housing and configured for engagement with the mounting structure (e.g., ‘328 – figs. 7-10, see features associated with 7b), wherein the retainers are configured for resilient deflection between an initial configuration and a subsequent configuration during connection and disconnection of the accessory to the mounting structure (e.g., ‘328 – figs. 7-10). 
Regarding claim 20, Petty and Tsutsui teach all of the limitations of claim 20 (see the 35 U.S.C. 103 rejection of claim 17, supra) including teaching wherein the retainers are generally linear in the initial configuration (e.g., ‘328 – figs. 7-10, elements prior to forced connection can be interpreted as generally linear) and the retainers are “generally” non-linear in the subsequent configuration (e.g., ‘328 – figs. 7-10, elements after forced connection can be interpreted as “generally” non-linear if any compression or distortion must occur due to press fitting).

Allowable Subject Matter
Claims 7-12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2013/0272010 to Kawamura teaches a radial mounting system.
	U.S. Patent Publication No. 2018/0107099 to Yasuda et al. teaches a imaging device with a bayonet mount.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697